Citation Nr: 0507623	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-32 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than 
August 30, 2001, for a rating of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.  

This matter comes before the Board of Veterans' 
Appeals(Board) on appeal from various rating decisions of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), including an April 2002 decision which 
increased the veteran's 30 percent rating for PTSD to 
50 percent, effective August 30, 2001.  In November 2004, the 
veteran and his spouse testified at a Central Office hearing 
in Washington, DC, before the undersigned, on the issue on 
appeal.  At that hearing the veteran withdrew his appeal for 
increased ratings for his right shoulder and right elbow 
disabilities, as well as the issue of whether the combined 
service-connected evaluations were correctly calculated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
an effective date earlier than August 30, 2001, is warranted 
for the 50 percent rating for PTSD.  A review of the record 
reveals that the veteran was granted service connection for 
PTSD by rating decision of June 1998.  A 30 percent rating 
was granted, effective August 1993.  The veteran claims that 
he should have received a 50 percent rating for PTSD, 
effective the date he was awarded service connection.  

The record appears to show that the veteran did not receive 
notice of the June 1998 rating decision.  He testified to 
that effect in his November 2004 Central Office hearing.  He 
apparently changed addresses in 1997, and although no formal 
notification was received of the change at the time, even by 
1999, when the RO appeared to have contact with the veteran 
from his new address, correspondence from the RO continued to 
be sent to the old address.  Under these circumstances, it 
appears that records from the time of the veteran's reopened 
service connection claim in the early 1990's through the time 
of the grant of the 50 percent rating could be relevant to 
this appeal.  

In this regard, the veteran testified at his November 2004 
Central Office hearing that he received treatment from 1993 
until that time at the VA outpatient treatment center, and 
from 1993 to 1998, he received treatment from the Family and 
Youth Counseling Agency Center in Lake Charles, Louisiana.  
It appears that VA records have been associated with the 
claims file.  However, only an October 1993 medical statement 
in support of the veteran's claim was received from the 
Family and Youth Counseling Agency.  The RO should attempt to 
obtain any records connected with the veteran's treatment for 
PTSD during that time period from the Family and Youth 
Counseling Agency.  

While evaluating the claim for earlier effective date 
currently on appeal, the RO evaluated the claim on the 
present regulations for PTSD.  (These were effective in 
November 1996.)  Since there are VA medical records of 
psychiatric treatment and possible private records during the 
time frame that the veteran claims he should have received a 
50 percent rating instead of a 30 percent rating, any records 
of treatment prior to November 1996 should be reviewed under 
the old criteria with records after that period reviewed 
under the new criteria.  

The criteria for evaluating PTSD in effect prior to November 
1996, provided for a 10 percent evaluation was provided where 
there were neurotic symptoms which somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 30 percent rating required definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  [The VA General Counsel, has concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994). See also Hood v. Brown, 4 Vet. App. 
301 (1993).]  

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability. 

A 100 percent (total) disability rating was: (1) where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, (2) where there existed totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (3) 
where the individual was demonstrably unable to obtain or 
retain employment.  Id.  Each of the above three criteria 
provided an independent basis for granting a 100 percent 
schedular evaluation for PTSD.  See Johnson v. Brown, 7 Vet. 
App. 95, 97, 99 (1994).

VA issued new regulations for the evaluation of psychiatric 
disabilities, effective November 7, 1996.  These are the 
regulations now in effect, and used by the RO to evaluate the 
veteran's PTSD.  These criteria were provided the veteran in 
the November 2003 supplemental statement of the case.  

Finally, the Board also observes that the record does not 
reflect that the veteran was provided notice of the VCAA as 
required by 38 U.S.C.A. § 5103(a) for the claim of earlier 
effective date.  The United States Court of Appeals for 
Veterans Claims (Court) has strictly construed the notice 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, this procedural defect must be addressed 
by the RO prior to appellate review.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied for the 
appellant's claim on appeal.  See also 38 
C.F.R. § 3.159.  This includes sending 
the veteran a letter discussing what 
information and evidence not of record is 
necessary to substantiate the claim for 
an earlier effective date for his 50 
percent evaluation for PTSD, what 
information and evidence VA will seek to 
provide, and what information and 
evidence the veteran is expected to 
provide.  In the letter, request that the 
veteran submit all pertinent evidence in 
his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  After obtaining the appropriate 
release of information, the RO should 
contact the Family and Youth Counseling 
Agency; 127 South Ryan Street; Lake 
Charles, Louisiana  70601, and obtain any 
psychiatric treatment records relating to 
the veteran dated after 1993 and 
associate them with the claims folder.  

3.  Readjudicate the veteran's claim on 
appeal under all applicable criteria 
effective throughout the period from 1993 
to 2002, using the rating criteria for 
evaluating PTSD impairment effective 
prior to, and since November 1996, as 
appropriate.   

4.  If a benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claim, 
a summary of the evidence, and a 
discussion of all pertinent regulations, 
including all of the prior and revised 
criteria governing the evaluation of the 
veteran's PTSD.  The SSOC should be sent 
to the veteran and his representative.  
Provide an appropriate period of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


